DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
Status of Claims
Claims 16-23 and 25 have been previously cancelled; therefore, Claims 1-15, 24, and 26-39 are currently pending in application 15/863,905.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, as follows:
The disclosure of the prior-filed application, Application No. 60/864606, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 60/864606, fails to provide adequate support or enablement for the subject matter in Independent Claims  1 and 24, “(ii) a transmitter station for transmitting to a plurality of mobile communication devices;” and the subject matter in Claims 15 and predicting whether or not a purchase of a real estate property by the second user is likely.”
Besides the subject matter of Claim 1, 15, 24, and 39 disclosed above (“(ii) a transmitter station for transmitting to a plurality of mobile communication devices; using the profile, data for predicting whether or not a purchase of a real estate property by the second user is likely), the disclosure of the prior-filed application, Application No. 60/864606, does provide adequate support in the manner provided by 35 U.S.C. 112, first paragraph, for the remaining subject matter in Claims 1-14, 24, and 26-38. Therefore, the remaining subject matter in Claims 1-14, 24, and 26-38 will receive the benefit of the earlier filing date (11/7/2006). 

The disclosure of the prior-filed application, Application No. 11/936781, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 11/936781, fails to provide adequate support or enablement for the subject matter in Independent Claims  1 and 24, “(ii) a transmitter station for transmitting to a plurality of mobile communication devices.” (See also 112 1st paragraph new matter rejection below)
Besides the subject matter of independent claim 1 and 24 disclosed above (“(ii) a transmitter station for transmitting to a plurality of mobile communication devices), the disclosure of the prior-filed application, Application No. 11/936781, does provide adequate support in the manner provided by 35 U.S.C. 112, first paragraph, for the remaining subject matter in Claims 1-15, 24, and 26-39. Therefore, the remaining subject matter in Claims 1-15, 24, and 26-39 will receive the benefit of the earlier filing date (11/7/2007). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-15, 24, and 26-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,875,492. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for facilitating a real estate search and transaction (See claim comparison below).
15/863,905
US 9,875,492
Independent Claims 1 and 24: 
(A) through (C) herein below: (A) first obtaining, by a computational equipment, from each of at least first and second users, user input respectively for first and second user real estate preference information for one or more real estate properties; wherein each of the first and second user real estate preference information includes data for a respective one of first and second one or more geolocation conditions for a respective one of the first and second users, each of said first and second one or more geolocation conditions for determining, from a plurality of real estate property presentations, one or more of the presentations to be presented at a respective one of first and second mobile communication devices when accessed by the first or second user respectively; wherein each of the first one or more geolocation conditions and the second one or more geolocation conditions is satisfied, for a corresponding presentation (P) of the one or more presentations, by determining that: (i) for some estimated location, or location along an expected future route (LCD) of the respective one of the first and second mobile communication devices, and (ii) for a property location (Dp), for at least one of the real estate properties associated with the corresponding presentation P, the property location Dp satisfies 
CD, or a specified geographically identified area of the location LCD; (a2) within a specified expected elapsed time of travel from the location 
LCD; and (a3) nearer to the location 
LCD than at least one other destination for 
accessing of the at least one real estate property; (B) obtaining, by the computational equipment, (b1) and (b2) following: (b1) a location estimate (LEST) of an actual or expected future geographic location of the first mobile communication device, wherein the location estimate is dependent upon a first computation of a wireless location of the first mobile communication device, the first computation using first wireless signal 5Serial No.: 15 863,905Reply to Office Action of February 20, 2020Amdt. dated August 20, 2020propagation indicative information of one or more wireless signals indicative of a geolocation of the first mobile communication device, wherein the first wireless signal propagation indicative information is wirelessly communicated between: (i) the first mobile communication device, and (ii) a
transmitter station for transmitting to a plurality of mobile communication devices; 
and (b2) a second location estimate of an actual or expected future geographic location (L2) of the 
second mobile communication device at a time (T), wherein the second location estimate is dependent upon a second computation of a wireless location of ii) a transmitter station for transmitting to a plurality of mobile communication devices; 
(C) each of (cl) and (c2) following, wherein for a first and a second real estate properties of the real estate properties, there are respectively first and second presentations of the plurality of real estate property presentations providing information, respectively, related to the first and second real estate properties, and the first presentation having associated therewith information used for identifying a corresponding property location (Dpl) for the first real 
estate property, and the second presentation having associated therewith information used for identifying a corresponding property location for the second real estate property: (c1) for the first real estate property such that the first one or more geolocation conditions are satisfied for the first presentation wherein the location estimate LEST is used to obtain a 
corresponding instance of the location LCD for 
the first mobile communication device, 

obtaining first data for use in navigating the first mobile communication device 

to substantially the corresponding property location Dpi, and each of (cl-1) and (ci-2) following 
are performed: 6Serial No.: 15 863,905Reply to Office Action of February 20, 2020Amdt. dated August 20, 2020(cl-1) for information (INFm) associated with another of the plurality of presentations (Pm) of one of the real estate properties (REP), selecting the information INFm when INFm 
includes data for a corresponding destination 
DPm associated with the presentation 
Pm, wherein for at least one location for the corresponding destination DP along a first route, the first route determined using the first data, and at least the first one or more geolocation conditions of the first user real estate preference information is satisfied; 
and (c1-2) providing information for computing, by the computational equipment, data for a second route 
(Rm) from the location estimate LEST to 
substantially the corresponding property location 
Dpj, wherein the second route Rm goes 
substantially to the corresponding destination 
Drm as well as continuing on to the 
corresponding property location Dpi; 
wherein information indicative of one or more of: the second route Rm, the first presentation, and the 
L2 or at a substantially different subsequent time from the time T, such that the additional location 
estimate is dependent upon an additional computation of a wireless location of the second mobile communication device, the additional computation using corresponding wireless signal propagation indicative information of one or more wireless signals indicative of a geolocation of the second mobile communication device, wherein the corresponding wireless signal propagation indicative information of one or more wireless signals are communicated wirelessly between: (i) the second mobile communication device, and (ii) a transmitter station for transmitting to a plurality of mobile communication devices; 
(c2-4) second accessing the additional preference information AP, and determining, by the computational equipment, that for the additional location estimate, and another of the real estate properties, both the second one or more geolocation conditions are satisfied, and the additional conditions are sufficiently 
(c2-5) providing, by the computational equipment, information (Inf) for computing data for a route (Ri); wherein the route R1 includes at least one 
direction for use in navigating from substantially the additional location estimate to8Serial No.: 15 863,905 Reply to Office Action of February 20, 2020Amdt. dated August 20, 2020substantially the another real estate property; and transmitting information indicative of one or more of. the information Inf, and the third presentation to the second mobile communication device via a communications network.
Independent Claim 1 and 16:
 (A) through (C) herein below: (A) first obtaining, by a computational equipment, from each of at least first and second users, user input respectively for first and second user real estate preference information for one or more real estate properties; wherein each of the first and second user real estate preference information includes data for a respective one of first and second one or more geolocation conditions for a respective one of the first and second users, each of said first and second one or more geolocation conditions for determining, from a plurality of real estate property presentations, one or more of the presentations to be presented at a respective one of first and second mobile communication devices when accessed by the first or second user respectively; wherein each of the first one or more geolocation conditions and the second one or more geolocation conditions is satisfied, for a corresponding presentation (P) of the one or more presentations, by determining that: (i) for some estimated location, or location along an expected future route (LCD) of the respective one of the first and second mobile communication devices, and (ii) for a property location (D.sub.P), for at least one of the real estate properties associated with the corresponding presentation P, the property location D.sub.P satisfies (ii) a communications network;
 
and (b2) a second location estimate of an actual or expected future geographic location (L.sub.2) of the second mobile communication device at a time (T), wherein the second location estimate is dependent upon a second computation of a wireless location of (ii) a communications network; 

(C) each of (c1) and (c2) following, wherein for a first and a second real estate properties of the real estate properties, there are respectively first and second presentations of the plurality of real estate property presentations providing information, respectively, related to the first and second real estate properties, and the first presentation having associated therewith information used for identifying a corresponding property location (D.sub.P.sub.1) for the first real estate property, and the second presentation having associated therewith information used for identifying a corresponding property location for the second real estate property: (c1) for the first real estate property such that the first one or more geolocation conditions are satisfied for the first presentation wherein the location estimate L.sub.EST is used to obtain a corresponding instance of the location L.sub.CD for the first mobile communication device, 
obtaining route data for a first route, the route data for use in navigating the first mobile communication device 
to substantially the corresponding property location D.sub.P.sub.1, and each of (c1-1) and (c1-2) following are performed: (c1-1) for information (INF.sub.m) associated with another of the plurality of presentations (P.sub.m) of one of the real estate properties (REP), selecting the information INF.sub.m when INF.sub.m includes data for a corresponding destination D.sub.P.sub.m associated with the presentation P.sub.m, wherein for at least one location along the first route to the corresponding destination D.sub.P.sub.m at least the first one or more geolocation conditions of the first user real estate preference information is satisfied; 

and (c1-2) providing information for computing, by the computational equipment, data for a second route (R.sub.m) from the location estimate L.sub.EST to substantially the corresponding property location D.sub.P.sub.1, wherein the second route R.sub.m goes substantially to the corresponding destination D.sub.P.sub.m as well as continuing on to the corresponding property location D.sub.P.sub.1; wherein information indicative of one or more of: the second route R.sub.m, the first presentation, and the presentation P.sub.m are transmitted to the first mobile (ii) a communications network; 

(c2-4) second accessing the additional preference information AP, and determining, by the computational equipment, that for the additional location estimate, and another of the real estate properties, both the second one or more geolocation conditions are satisfied, and the additional conditions are sufficiently satisfied for presenting a corresponding third 
(c2-5) providing, by the computational equipment, information for computing data for a route (R.sub.1); wherein the route R.sub.1 includes at least one direction for use in navigating from substantially the additional location estimate to substantially the another real estate property; and transmitting information indicative of one or more of: the route R.sub.1, and the third presentation to the second mobile communication device via a communications network.
Claims 2 and 26: determining a first collection of real estate properties that sold in a specified time frame, at least one of the properties of the first collection is determined to have real estate property characteristics similar to one or more user desired real estate property characteristics, wherein the at least one property is identified by combining data indicative of a user supplied measurement of importance for each of the user desired real estate property characteristics.
Claims 2 and 17: determining a first collection of real estate properties that sold in a specified time frame, at least one of the properties of the first collection is determined to have real estate property characteristics similar to one or more user desired real estate property characteristics, wherein the at least one property is identified by combining data indicative of a user supplied measurement of importance for each of the user desired real estate property characteristics.
Claims 3 and 27: wherein the first one or more geolocation conditions are satisfied when the corresponding property location Dr and the location LCD satisfy (al).
Claims 3 and 18: wherein the first one or more geolocation conditions are satisfied when the corresponding property location D.sub.P and the location L.sub.CD satisfy (a1).
Claims 4 and 28: wherein the second one or more geolocation conditions are satisfied when the CD satisfy (a2).
Claims 4 and 19: wherein the second one or more geolocation conditions are satisfied when the 
Claims 5 and 29: wherein the location estimate LEST is an actual location estimate of the first mobile communication device.
Claims 5 and 20: wherein the location estimate L.sub.EST is an actual location estimate of the first mobile communication device.
Claims 6 and 30: wherein the location estimate LEST is an expected future geographic location of the first mobile communication device.
Claims 6 and 21: wherein the location estimate L.sub.EST is an expected future geographic location of the first mobile communication device.
Claims 7 and 31: wherein the prioritizing or weighting in (c2-1) includes identifying one of the additional conditions as being required to be satisfied when evaluated.
Claims 7 and 22: wherein the prioritizing or weighting in (c2-1) includes identifying one of the additional conditions as being required to be satisfied when evaluated.
Claims 8 and 32: wherein the prioritizing or weighting in (c2-1) includes assigning a relative importance to one or more of the additional conditions; and the evaluating includes computing a weighted combination of user importance values of real estate property related characteristics for determining a result from the prioritizing or weighting.
Claims 8 and 23: wherein the prioritizing or weighting in (c2-1) includes assigning a relative importance to one or more of the additional conditions; and the evaluating includes computing a weighted combination of user importance values of real estate property related characteristics for determining a result from the prioritizing or weighting.
Claims 9 and 33: wherein the prioritizing or weighting in (c2-1) includes ordering at least some of the additional conditions for changing a population of the real estate properties used in determining one of the plurality of real estate property presentations.
Claims 9 and 24: wherein the prioritizing or weighting in (c2-1) includes ordering at least some of the additional conditions for changing a population of the real estate properties used in determining one of the plurality of real estate property presentations.
Claims 10 and 34: determining, by the computational equipment, a suggested initial offer for purchasing one of the real estate properties, wherein the suggested initial offer is dependent upon an outcome from a 
Claims 10 and 25: determining, by the computational equipment, a suggested initial offer for purchasing one of the real estate properties, wherein the suggested initial offer is dependent upon an outcome from a 
Claims 11 and 35: ranking, by the computational equipment, at least some of the real estate properties according to how well the at least some real estate properties satisfy the additional conditions.
Claims 11 and 26: ranking, by the computational equipment, at least some of the real estate properties according to how well the at least some real estate properties satisfy the additional conditions.
Claims 12 and 36: including, for a user (U) of at least one of the first and second users, searching, by the computational equipment, a data storage media having data for the real estate properties, wherein identified geographical locations are provided by the user U for identifying at least one of the real estate properties in the data storage media, wherein input for the searching includes data indicative of distances or times of travel between the at least one real estate property and the geographical locations.
Claims 12 and 27: including, for a user (U) of at least one of the first and second users, searching, by the computational equipment, a data storage media having data for the real estate properties, wherein identified geographical locations are provided by the user U for identifying at least one of the real estate properties in the data storage media, wherein input for the searching includes data indicative of distances or times of travel between the at least one real estate property and the geographical locations.
Claims 13 and 37: including by the computational equipment: generating a profile for the second user, wherein the generating of the profile is dependent on profiles of other users, and real estate properties sold to the other users; wherein the generating includes combining: (i) data indicative of previous real estate property potential buyers having a similarity to the 
Claims 13 and 28: including by the computational equipment: generating a profile for the second user, wherein the generating of the profile is dependent on profiles of other users, and real estate properties sold to the other users; wherein the generating includes combining: (i) data indicative of previous real estate property potential buyers having a similarity to the 
Claims 14 and 38: wherein the combining is dependent upon proprietary real estate property information provided by a real estate agent for the second user, wherein a change to the proprietary real estate property information changes the profile generated.
Claims 14 and 29: wherein the combining is dependent upon proprietary real estate property information provided by a real estate agent for the second user, wherein a change to the proprietary real estate property information changes the profile generated.
Claims 15 and 39: computing, using the profile, data for predicting whether or not a purchase of a real estate property by the second user is likely.
Claims 15 and 30: computing, using the profile, data for predicting whether or not a purchase of a real estate property by the second user is likely.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 24, and 26-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1 and 24 have been amended to disclose the following element/ subject matter: “(ii) a transmitter station for transmitting to a plurality of mobile communication devices
However, the subject matter was not described in the specification (drawings, nor original claims) in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claims 2-15 and 26-39 are also rejected, as they are dependent on the rejected independent claims above, and therefore contain the same deficiencies.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 24, and 26-39 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Independent Claims 1 and 24 have been amended to include the following limitation:
“(c2-5) providing, by the computational equipment, information (Inf) for computing data for a route (R1); wherein the route R1 includes at least one direction for use in navigating from substantially the additional location estimate to8Serial No.: 15 863,905 Reply to Office Action of February 20, 2020Amdt. dated August 20, 2020substantially the another real estate property; and transmitting information indicative of one or more of. the information Inf, and the third presentation to the second mobile communication device via a communications network.” 
However, the Examiner is unclear if and when the route (R1) is presented to the user. If it is not presented to the user, why does the method/ system computing it? What type of information is presented to the user?
Dependent claims 2-15 and 26-39 are also rejected, as they are dependent on the rejected independent claims above, and therefore contain the same deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 26, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629